          Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

CODY McMURDO,                        §
       Plaintiff                     §    CASE NUMBER: 1:21-cv-729
                                     §
             vs.                     §
                                     §
DEBT MANAGEMENT                      §
PARTNERS, LLC                        §
       Defendant.                    §    DEMAND FOR JURY TRIAL


                          ORIGINAL COMPLAINT

      1.     Plaintiff Cody McMurdo sues for claims under the Fair

Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq.,

and the Texas Debt Collection Act ("TDCA"), Tex. Fin. Code Chapter

392, to obtain actual damages, statutory damages, injunctive relief,

costs and a reasonable attorney's fee for the Defendant’s violations of

the FDCPA and the TDCA.

                                   VENUE

     2.      Venue is proper in the United States District Court for the

Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendants

transact business in this district.
          Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 2 of 10




                               THE PARTIES

     3.      Plaintiff Cody McMurdo ("McMurdo") is an individual

residing in Williamson County, Texas.

     4.      McMurdo is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

     5.      McMurdo is a "consumer" as that term is defined by

§ 392.001(1) of the TDCA.

     6.      Defendant Debt Management Partners, LLC (“DMP”) is a

company organized and existing under the laws of Delaware. DMP

may be served by serving its registered agent at the following address:

                   Corporation Service Company dba CSC–Lawyers
                   Incorporating Service Company
                   211      E.     7th      Street,  Suite     620
                   Austin, TX 78701-3218 USA

     7.      The principal purpose of DMP is the collection of consumer

debts.

     8.      DMP is a “debt collector” as that term is defined by

§ 1692a(6) of the FDCPA.

     9.      DMP is a "third-party debt collector" as defined by

§ 392.001(7) of the TDCA.




                                       2
        Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 3 of 10




     10. DMP is a “debt buyer” as defined by § 392.307(a)(2) of the

TDCA.



                       FACTUAL ALLEGATIONS

     11. McMurdo allegedly incurred a debt to Cash Link USA for

a personal loan.

     12. After allegedly defaulting on his obligation, Cash Link USA

sold McMurdo’s debt to DMP.

     13. DMP placed McMurdo’s alleged debt with an unknown

debt collector for collection.

     14. DMP has actual knowledge this unknown debt collector

uses false threats of legal action, unlawful action, and other

intimidation tactics to coerce consumers into paying.

     15. McMurdo began to receive collection calls.

     16. McMurdo began to receive collection voice mails.

     17. One voicemail stated:

           “This information is intended for Cody McMurdo. Claim

     number 115-1193. This is Samantha Scheels contacting him

     regarding an order that was submitted to my office. [] I need to

     verify an address for service of process at your residence and

                                     3
       Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 4 of 10




     place of employment. Mr. McMurdo, you have a claim that is

     being filed against you. At this point you’re being granted an

     opportunity to contact the firm handling the case to resolve this

     matter voluntarily. That firm can be reached at 877-411-3244.

     Case number again 115-1193.”

     18. Some voicemails and calls stated that a “claim” or “charge”

had been filed against McMurdo.

     19. Some voicemails stated that McMurdo would be served at

his place of employment.

     20. In realty, no case, criminal or civil, has been filed and there

was nothing to serve McMurdo with.

     21. McMurdo’s family received calls related to the alleged debt.

     22. The threats in the calls and voicemail caused McMurdo to

suffer mental anguish and emotional distress in the form of fear,

humiliation, embarrassment, loss of appetite, and insomnia.




                                    4
       Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 5 of 10




                  COUNT I. VIOLATION OF FDCPA

     23. Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     24. The unknown debt collector violated the FDCPA by:

             a. Placing calls without meaningful disclosure of the

                 caller’s identity in violation of 15 USC § 1692d(6);

             b. Making false representations as to the character,

                 amount, or legal status of a debt in violation of 15

                 USC § 1692e(2)(a);

             c. Making a false representation that a communication

                 was from an attorney in violation of 15 USC

                 § 1692e(3);

             d. Threatening actions it could not legally take or did

                 not intend to take in violation of 15 USC § 1692e(5);

                 and

             e. Using a false representation or deceptive means to

                 collect or attempt to collect a debt in violation of 15

                 USC § 1692e(10).




                                    5
        Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 6 of 10




     25. DMP violated the FDCPA vicariously. It knows how the

unknown debt collector collects debt and placed the alleged debt with

them specifically because of its illegal practices.

     26. DMP employed the same illegal practices to McMurdo’s

detriment as described in this Count. McMurdo re-alleges the same

violations against Debt Management Partners, LLC.




                                     6
       Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 7 of 10




                    COUNT II. VIOLATIONS OF TDCA

     27. Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     28. The unknown debt collector violated the TDCA by:

             a. Accusing falsely or threatening to accuse falsely a

                 person of fraud or any other crime in violation of

                 § 301(a)(2).

             b. Threatening to file a charge, complaint, or criminal

                 action against a debtor when the debt has not

                 violated a criminal law in violation of § 301(a)(6).

             c. Threatening to take an action prohibited by law in

                 violation of § 301(a)(8).

             d. Placing telephone calls without disclosing the name

                 of the individual making the call and with intent to

                 annoy, harass, or threaten a person at the called

                 number in violation of § 302(2).

             e. Using a name other than the true business or

                 professional name of the true personal or legal name

                 of the debt collector while engaged in debt collection

                 in violation of § 304(a)(1)(A).

                                    7
Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 8 of 10




      f. Failing to disclose clearly in any communication with

         the debtor the name of the person to whom the debt

         has been assigned or is owed when making a demand

         for money in violation of § 304(a)(4).

      g. Failing to disclose that the communication is an

         attempt to collect a debt and that any information

         obtained will be used for that purpose in an initial

         communication in violation of § 304(a)(5)(A).

      h. Failing to disclose that the communication is from a

         det collector in a subsequent communication in

         violation of § 304(a)(5)(B).

      i. Misrepresenting the character, extent, or amount of

         a consumer debt in violation of § 304(a)(8).

      j. Representing that a consumer debt is being collected

         by an attorney if it is not in violation of § 304(a)(17).




                             8
       Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 9 of 10




             k. Representing that a consumer debt is being collected

                by an independent, bona fide organization engaged

                in the business of collecting past due amounts when

                the   debt   is   being   collected   by   a   subterfuge

                organization under the control and direction of the

                person to whom the debt is owed in violation of

                § 304(a)(18).

             l. Using any other false representation or deceptive

                means to collect a debt or obtain information

                concerning a consumer in violation of § 304(a)(19).

             m. On information and belief, by engaging in debt

                collection in Texas without the bond required by

                § 101.

     29. DMP violated § 306 by using the unknown debt collector,

an entity that DMP actually knows repeatedly or continuously

violates Chapter 392 of the Texas Finance Code.




                                    9
      Case 1:21-cv-00729-LY Document 1 Filed 08/20/21 Page 10 of 10




                          REQUEST FOR RELIEF

     30. Plaintiff requests this Court award him:

          a. Actual damages;

          b. Statutory damages;

          c. Injunctive relief;

          d. Costs; and

          e. A reasonable attorney's fee.

                           JURY DEMAND

                   Plaintiff demands trial by jury.

                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                   10
